In a lengthy and well prepared motion appellant insists that the evidence does not support the conviction, and yielding to his urgent request we have again carefully considered each point involved. That there was an assault made upon the alleged injured party by appellant is beyond question. When he attempted to indulge in undue familiarity with her and she showed resistance, according to her testimony, they had what she called a regular man's fight, he beating and striking her with his hands and fists and she beating, biting and striking him with her hands and fists. His purpose in all that he did to her appears beyond question. He told her in substance that he never went with a girl except for an evil purpose, and whenever she saw him with a girl she might know what he was after and that that was what he wanted with her. The insertion of his hand beneath her dress and his attemped indecent assault upon her brings the case clearly within the rule laid down in the Hand case referred to in the original opinion. That he richly merited the punishment inflicted upon him and that this girl deserves the full protection of the law, is apparent from the record.
The motion for rehearing will be overruled.
Overruled. *Page 3